

116 S3480 IS: Providing Financial Assistance to States for Testing and Treatment Act of 2020
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3480IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mrs. Shaheen (for herself, Mr. Schumer, Mr. Carper, Ms. Stabenow, Ms. Hassan, Mr. Reed, Mr. Peters, Mr. Markey, Mr. Whitehouse, Mr. Booker, Ms. Warren, Mr. Merkley, Mr. Blumenthal, Mr. Casey, Ms. Harris, Mr. Durbin, Mr. Coons, Ms. Duckworth, Mrs. Gillibrand, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Safe Drinking Water Act and the Federal Water Pollution Control Act to authorize additional assistance to address pollution from perfluoroalkyl and polyfluoroalklyl substances and other emerging contaminants, and for other purposes.1.Short titleThis Act may be cited as the Providing Financial Assistance to States for Testing and Treatment Act of 2020 or the PFAS Testing and Treatment Act of 2020.2.Remediation of perfluoroalkyl and po­ly­fluo­ro­al­kyl substances and other emerging contaminants in drinking waterSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended—(1)in subsection (a)(2)(G)—(A)in clause (i), by striking clause (ii) and inserting clauses (ii) and (iii);(B)by redesignating clause (iii) as clause (iv); and(C)by inserting after clause (ii) the following:(iii)Use of fundsThe recipient of a grant using amounts described in clause (i) may use the grant funds for projects and activities that address emerging contaminants, including—(I)investments necessary for public water systems and users of underground sources of drinking water to comply with the requirements of this title;(II)programs to provide household water quality testing, including testing for unregulated contaminants; and(III)other investments and programs to address emerging contaminants.; and(2)in subsection (t)—(A)by striking paragraph (1) and inserting the following:(1)Distribution(A)In generalAmounts made available under this subsection shall be allotted to a State as a capitalization grant—(i)in accordance with subparagraph (B);(ii)for deposit into the State loan fund of the State; and(iii)for the purposes described in subsection (a)(2)(G).(B)AllotmentThe amounts described in subparagraph (A) shall be allotted to a State—(i)for each of fiscal years 2021 and 2022, as if allotted under subsection (a)(1)(D); and(ii)for each of fiscal years 2023 through 2029, in accordance with the regulations promulgated under subparagraph (C).(C)RulemakingNot later than 2 years after the date of enactment of this subparagraph, the Administrator shall promulgate regulations for the distribution of amounts described in subparagraph (A) among States in a manner that accounts for the prevalence and remedial costs of addressing emerging contaminants, with a focus on perfluoroalkyl and po­ly­fluo­ro­al­kyl substances.; and(B)in paragraph (2), by striking this subsection and all that follows through the period at the end and inserting the following: this subsection, to remain available until expended—(A)for fiscal year 2020—(i)$1,000,000,000; and(ii)any additional amount as may be designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)); and(B)for each of fiscal years 2021 through 2029, $1,000,000,000..3.Remediation of contamination of groundwater by perfluoroalkyl substancesTitle V of the Federal Water Pollution Control Act is amended—(1)by redesignating section 520 (33 U.S.C. 1251 note) as section 521; and(2)by inserting after section 519 (33 U.S.C. 1377a) the following:520.Remediation of contamination of groundwater by perfluoroalkyl substances(a)DefinitionsIn this section:(1)Contaminated siteThe term contaminated site means a site at which groundwater has been contaminated by a covered perfluoroalkyl substance.(2)Covered perfluoroalkyl substanceThe term covered perfluoroalkyl substance means—(A)perfluorooctanoic acid (commonly referred to as PFOA) (Chemical Abstracts Service No. 335–67–1);(B)the salts associated with the chemical described in subparagraph (A) (Chemical Abstracts Service Nos. 3825–26–1, 335–95–5, and 68141–02–6);(C)perfluorooctane sulfonic acid or sulfonate (commonly referred to as PFOS) (Chemical Abstracts Service No. 1763–23–1); and(D)the salts associated with the chemical described in subparagraph (C) (Chemical Abstracts Service Nos. 2795–39–3, 29457–72–5, 56773–42–3, 29081–56–9, and 70225–14–8). (b)EstablishmentSubject to subsections (c) and (d), the Administrator shall provide grants to States to address contamination of groundwater by covered per­fluo­ro­al­kyl substances at contaminated sites.(c)Distribution(1)In generalThe Administrator shall ensure that funds made available to carry out this section are distributed to each State—(A)for each of fiscal years 2021 and 2022, in such a manner that the total grant amount received by a State under this section is equivalent to the ratio that—(i)the amount of the capitalization grant under title VI to the State in the last fiscal year in which capitalization grants were made; bears to(ii)the amount of capitalization grants under title VI to all States in the last fiscal year in which capitalization grants were made; and(B)for each of fiscal years 2023 through 2029, in accordance with the regulations promulgated under paragraph (2).(2)RulemakingNot later than 2 years after the date of enactment of this section, the Administrator shall promulgate regulations for the distribution of amounts made available to carry out this section among States in a manner that accounts for the prevalence and remedial costs of addressing contamination of groundwater by covered per­fluo­ro­al­kyl substances.(d)Cleanup standards(1)In generalAny detection, treatment, and remediation of groundwater carried out using a grant under this section shall be carried out in accordance with— (A)if the Administrator has not designated the applicable covered perfluoroalkyl substance as a hazardous substance under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), the Draft Deliberative Document prepared by the Administrator entitled Draft Interim Recommendations to Address Groundwater Contaminated with Perfluorootanoic Acid and Perfluorooctane Sulfonate and accepted for interagency review by the Office of Management and Budget on August 31, 2018; and(B)if the Administrator has designated the applicable covered perfluoroalkyl substance as a hazardous substance under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), the requirements of that Act.(2)Total destruction technologiesIn addressing the contamination described in subsection (b) using amounts from a grant under this section, States shall give preference to addressing that contamination using total destruction technologies that create inert byproducts.(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1)for fiscal year 2020—(A)$1,000,000,000; and(B)any additional amount as may be designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)); and(2)for each of fiscal years 2021 through 2029, $1,000,000,000. (f)Termination of authorityThe authority provided by this section terminates on September 30, 2029..